Applicant’s After-Final Submission dated March 23, 2021 has been received and entered into the present application. 
	Claims 105-109 and 111-118 remain pending and under examination.

EXAMINER’S COMMENT
	In reply to the rejection of claims 105-106, 108, 111 and 115-116 under 35 U.S.C. §102(a)(1) as being anticipated by Gonzales et al. (“Phase 2 Open-Label Study with a Placebo-Controlled Drug Withdrawal Period of the Apical Sodium-Dependent Bile Acid Transporter Inhibitor Maralixibat in Children with Alagille Syndrome: 48-Week Interim Efficacy Analysis”, Journal of Hepatology, 2019 April; 70:e119-120, Abstract PS-193), citing to PubChem (“Maralixibat Chloride”, PubChem CID 9831642) as evidence, as set forth at p.5-8 of the previous Office Action dated March 9, 2021, Applicant now submits a proper declaration under 37 C.F.R. §1.130(a) establishing that the Gonzales et al. April 2019 publication constitutes an excepted grace period disclosure under AIA  35 U.S.C. §102(b)(1)(A). Accordingly, the rejection is now withdrawn. 
	In reply to the rejection of claims 105-109, 111-113 and 115-118 under 35 U.S.C. §103 as being unpatentable over Gonzales et al. (“Durability of Treatment Effect with Long-Term Maralixibat in Children with Alagille Syndrome: 4-Year Safety and Efficacy Results from the ICONIC Study”, Hepatology, 2019 November 29; 70(6,Suppl.):Abstract L03, p.1479A) in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to PubChem (“Maralixibat Chloride”, PubChem CID 9831642) as evidence, as set forth at p.8-12 of the previous Office Action dated March 9, 2021, as well as the rejection of claim 114 under 35 U.S.C. §103 as being unpatentable over Gonzales et al. (“Durability of Treatment Effect with Long-Term Maralixibat in Children with Alagille Syndrome: 4-Year Safety and Efficacy Results from the ICONIC Study”, Hepatology, 2019 November 29; 70(6,Suppl.):Abstract L03, p.1479A) in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to PubChem (“Maralixibat Chloride”, PubChem CID 9831642) as evidence, as applied above to claims Liver Transpl, 2000; 6:582-587), as set forth at p.12-13 of the previous Office Action dated March 9, 2021, Applicant now submits a proper declaration under 37 C.F.R. §1.130(a) establishing that the Gonzales et al. November 2019 publication constitutes an excepted grace period disclosure under AIA  35 U.S.C. §102(b)(1)(A). Accordingly, the rejections are now withdrawn. 
	In reply to the provisional rejection of (i) claims 105-109 and 115-116 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 18, 46, 48-50 and 58 of U.S. Patent Application No. 17/119,132, as set forth at p.13-14 of the previous Office Action dated March 9, 2021, as well as (ii) the provisional rejection of claims 111-113 and 117-118 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 18, 46, 48-50 and 58 of U.S. Patent Application No. 17/119,132, as applied above to claims 105-109 and 115-116, further in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), citing to PubChem (“Maralixibat Chloride”, PubChem CID 9831642) as evidence, as set forth at p.14-16 of the previous Office Action dated March 9, 2021 and (iii) the provisional rejection of claim 114 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 18, 46, 48-50 and 58 of U.S. Patent Application No. 17/119,132, as applied above to claims 105-109 and 115-116, further in view of Quiros-Tejeira et al. (“Does Liver Transplantation Affect Growth Pattern in Alagille Syndrome?”, Liver Transpl, 2000; 6:582-587), as set forth at p.16-17 of the previous Office Action dated March 9, 2021, Applicant now submits an acceptable Terminal Disclaimer over the ‘132 application. Accordingly, the rejections are now withdrawn.

	The following is an Examiner’s statement of reasons for allowance:
	Applicant’s most pertinent argument in favor of patentability is presented in the 37 C.F.R. §1.132 Declaration of Pamela Vig (hereinafter “the Vig Declaration”) filed in the instant application on February 16, 2021. Specifically, the Vig Declaration cites to a prior art reference to Schneider et al. (“Results of ITCH, A Multi-Center Randomized Double-Blind Placebo-Controlled Trial of Maralixibat, an Ileal Apical Sodium-Dependent Bile Acid Transporter Inhibitor (ASBTi), for Pruritus in Alagille Syndrome (ALGS)”, Hepatology, 2017 October; 66(S1):84A, Abstract 144), which was previously applied to claims of the instant application under 35 U.S.C. §102(a)(1) (see, e.g., p.10-11 of the 11/13/20 non-final Office Action). Schneider et al. was cited for its teachings directed to the administration of the ASBTI maralixibat to children with ALGS to determine the efficacy of maralixibat therapy in the treatment of pruritus in these subjects. Schneider et al. teaches that the subjects were administered one of four treatments once daily for 13 weeks: (i) placebo (n=12), (ii) 70 g/kg maralixibat (n=8), (iii) 140 g/kg maralixibat (n=11), or (iv) 280 g/kg maralixibat (n=6). As explained in the Vig Declaration, the ITCH study “demonstrate[d] an inverse dose response among maralixibat-treated groups”, noting that “the ITCH study reports a reduction in the ITCHRO score of -1.47 for the patient group treated with 70 g/kg, -1.49 for the patient group treated with 140 g/kg, and only -0.62 for the patient group treated with the highest tested dose of 280 g/kg” (specifically observing that “the patients with the highest tested dose of 280 g/kg/day show the least improvement in pruritus, which is similar to the placebo response”, which was -0.58 for the placebo group; Declaration, p.7, para.[17], Fig.3, p.18). 
It is additionally noted that Schneider et al. explicitly concludes that “[a]lthough the pre-specified primary analysis of ItchRO were not all statistically significant, the data suggest that maralixibat was safe and may reduce pruritus in ALGS”, commenting further that “[d]etermination of optimal dosing and further assessments of safety and efficacy in children with cholestasis are warranted” (“Conclusion”, p.84A). The teachings of Schneider et al., fail to provide further direction as to the optimal dosing quantities of maralixibat that would be effective for this purpose. As noted in Applicant’s 02/16/21 Remarks, “[t]his [Schneider’s disclosure] shows that the prior art discourages and teaches away from the use of higher dosages of maralixibat, e.g., dosages that are higher than 280 g/kg” in view of the fact that Schneider et al. provides experimental evidence that the efficacy of maralixibat therapy in the treatment of pruritus in pediatric ALGS subjects exhibited an inverse dose relationship in which decreased efficacy was observed with increased dosage. One of ordinary skill in the art before the effective filing date of the claimed invention would not, therefore, have been imbued with at least a reasonable expectation of success that increasing the dosage of maralixibat above the highest tested dose in Schneider (280 g/kg/day) would g/kg did not demonstrate any statistically significant distinction in efficacy over placebo. 
	However, as explained in the Vig Declaration, the ICONIC Phase 2b clinical trial of maralixibat in pediatric ALGS subjects “has generated data that shows statistically significant profound and durable improvement in pruritus, reduction in bile acids and xanthomas, and improved growth” when administered in dosages of 400 g/kg once daily, or 800 g/kg daily (Declaration, p.10, para.[22]). See, e.g., the Vig Declaration, p.11, para.[25], as well as Fig.7, p.12, which demonstrates “a significant improvement in pruritus among ALGS patients treated with 400 g/kg maralixibat”, which “was maintained long term and further reduced upon administration of 400 g/kg maralixibat twice a day” and was “fully unexpected in view of the previous IMAGO and ITCH study data which showed no significant improvement over placebo” (Declaration, p.11, para.[25]). As noted in the Vig Declaration, “the effects observed in the ICONIC study mirror what is reported in response to liver transplant in ALGS”, with reductions in sBA [serum bile acids], control of pruritus, reductions in xanthomas, catch-up growth and improved quality of life for children suffering with ALGS” (Declaration, p.14, para.[29]). 
	Accordingly, the Vig Declaration sets forth discussion and data material to establishing why one of ordinary skill in the art before the effective filing date of the claimed invention would not have had a reasonable expectation of success in administering maralixibat for the therapeutic treatment of pediatric ALGS subjects in the dosage range of “about 400 g/kg/day to 800 g/kg/day” as instantly claimed, given what was already known in the art with regard to maralixibat’s therapeutic efficacy as correlated to increasing dose in pediatric ALGS subjects, as documented by Schneider et al. For these reasons, it is determined that Applicant’s instantly claimed method distinguishes over the cited prior art. 
	Finally, Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014) was cited in a prior rejection under AIA  35 U.S.C. §103. Although Gedulin et al. describes some dosage ranges applicable to ASBTI therapy for the treatment of pruritus in patients suffering from cholestatic liver disease (specifically, primary sclerosing cholangitis, although ALGS is suggested as a possible alternative therapeutic application), it should be noted, however, that Gedulin’s guidance as to the proper dosage amount of ASBTI therapy for this purpose is only very broadly recited, e.g., about 1 g/kg/day to g/kg/day to about 1 mg/kg/day (equivalent to 1000 g/kg/day), for once or twice daily administration (p.10-11, para.[0059], p.11, para.[0063]). Such broadly recited dosing regimens, however, fail to provide sufficient guidance to one of ordinary skill in the art before the effective filing date of the claimed invention to employ doses within the instantly claimed range of “about 400 g/kg/day to 800 g/kg/day”, given the fact that Applicant has demonstrated in the Vig Declaration that an expectation of decreased efficacy in the reduction of pruritus was observed with increasing dose in pediatric ALGS subjects, as documented by Schneider et al. Such teachings, thus, would not have supported the reasonable expectation that the instantly claimed narrower range of “about 400 g/kg/day to 800 g/kg/day” would have behaved in a manner contrary to this expectation. Accordingly, Applicant’s claims 105-109 and 111-118 are considered to patentably distinguish over the cited prior art references of record and are, therefore, allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Claims 105-109 and 111-118 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 29, 2021